UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2017 Date of reporting period:	November 30, 2016 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/16 (Unaudited) SENIOR LOANS (81.3%) (a) (c) Principal amount Value Advertising and marketing services (1.0%) Lions Gate Entertainment Corp. bank term loan FRN 5.00%, 3/17/22 $2,090,000 $2,121,350 Lions Gate Entertainment Corp. bank term loan FRN Ser. B, 3.75%, 10/12/23 6,000,000 5,980,002 Automotive (0.9%) FCA US, LLC bank term loan FRN Ser. B, 3.25%, 12/31/18 1,842,057 1,842,715 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 5,381,928 5,420,613 Basic materials (9.7%) Allnex USA, Inc. bank term loan FRN Ser. B2, 5.00%, 9/13/23 1,140,647 1,148,489 Allnex USA, Inc. bank term loan FRN Ser. B3, 5.00%, 9/13/23 859,353 865,261 Beacon Roofing Supply, Inc. bank term loan FRN Ser. B, 3.50%, 10/1/22 2,970,000 2,976,498 Builders FirstSource, Inc. bank term loan FRN 4.75%, 7/31/22 3,919,918 3,937,557 Chemours Co. (The) bank term loan FRN Ser. B, 3.75%, 5/12/22 3,715,984 3,674,180 Coveris Holdings SA bank term loan FRN Ser. B, 4.50%, 5/8/19 4,264,744 4,243,420 Forterra Finance, LLC bank term loan FRN 4.50%, 10/25/23 4,350,000 4,350,000 GCP Applied Technologies, Inc. bank term loan FRN Ser. B, 4.00%, 2/3/22 1,990,000 2,004,925 HD Supply, Inc. bank term loan FRN Ser. B, 3.75%, 10/17/23 3,970,000 3,983,649 Huntsman International, LLC bank term loan FRN Ser. B2, 3.75%, 4/1/23 4,000,000 4,015,000 Ineos US Finance, LLC bank term loan FRN 3.75%, 5/4/18 2,288,662 2,290,568 Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B , 6.00%, 1/6/22 4,765,000 4,790,150 MacDermid, Inc. bank term loan FRN Ser. B, 5.00%, 6/7/23 2,000,000 2,011,666 Multi Packaging Solutions, Ltd. bank term loan FRN Ser. D, 4.25%, 10/3/23 (United Kingdom) 2,500,000 2,500,000 Neon Holding Co., LLC bank term loan FRN Ser. B, 5.25%, 6/9/23 997,500 1,004,981 Novelis, Inc. bank term loan FRN Ser. B, 4.00%, 6/2/22 3,950,000 3,955,759 Oxbow Carbon & Minerals, LLC bank term loan FRN 8.00%, 1/19/20 1,000,000 970,000 PQ Corp. bank term loan FRN Ser. B, 5.25%, 11/4/22 1,995,000 2,004,560 Quikrete Holdings, Inc. bank term loan FRN Ser. B, 4.00%, 11/4/23 6,500,000 6,516,250 Solenis International LP bank term loan FRN 7.75%, 7/31/22 2,000,000 1,936,250 Solenis International LP bank term loan FRN 4.25%, 7/31/21 3,491,525 3,477,461 TMS International Corp. bank term loan FRN Ser. B, 4.50%, 10/16/20 4,785,971 4,738,111 Trinseo Materials Operating SCA bank term loan FRN Ser. B, 4.25%, 11/5/21 1,975,000 1,983,024 Univar, Inc. bank term loan FRN Ser. B, 4.25%, 7/1/22 3,964,962 3,972,397 Zekelman Industries, Inc. bank term loan FRN Ser. B, 6.00%, 6/14/21 2,653,350 2,659,983 Broadcasting (3.5%) Entercom Radio, LLC bank term loan FRN Ser. B, 4.50%, 11/1/23 2,000,000 2,007,500 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.274%, 1/30/19 7,105,000 5,461,969 Media General, Inc. bank term loan FRN 4.00%, 7/31/20 2,506,173 2,505,055 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3.00%, 4/9/20 3,879,630 3,885,449 Townsquare Media, Inc. bank term loan FRN Ser. B, 4.25%, 4/1/22 2,797,566 2,785,909 Tribune Media Co. bank term loan FRN Ser. B, 3.75%, 12/27/20 4,545,611 4,558,870 Univision Communications, Inc. bank term loan FRN 4.00%, 3/1/20 5,894,056 5,889,146 Building materials (1.2%) CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 3,619,106 3,628,153 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 5,642,785 5,685,106 Capital goods (6.0%) Advanced Disposal Services, Inc. bank term loan FRN Ser. B, 3.50%, 10/28/23 3,781,988 3,784,352 Allison Transmission bank term loan FRN Ser. B, 3.25%, 9/23/22 276,033 277,906 Berry Plastics Group, Inc. bank term loan FRN Ser. G, 3.50%, 1/6/21 1,812,222 1,815,745 Berry Plastics Group, Inc. bank term loan FRN Ser. H, 3.75%, 10/1/22 3,428,120 3,443,118 Casella Waste Systems, Inc. bank term loan FRN Ser. B, 4.00%, 10/17/23 4,875,000 4,911,563 Cortes NP Acquistion Corp. bank term loan FRN Ser. B, 6.00%, 9/29/23 5,150,000 5,096,352 Gates Global, LLC/Gates Global Co. bank term loan FRN 4.25%, 7/6/21 7,070,059 7,009,178 GFL Environmental, Inc. bank term loan FRN Ser. B, 3.75%, 9/27/23 4,165,000 4,151,984 Harsco Corp. bank term loan FRN Ser. B, 6.00%, 11/2/23 4,000,000 4,050,000 Manitowac Foodservice, Inc. bank term loan FRN 5.75%, 3/3/23 2,975,846 3,016,764 Reynolds Group Holdings, Inc. bank term loan FRN 4.25%, 2/5/23 3,217,125 3,226,995 TransDigm, Inc. bank term loan FRN Ser. C, 3.75%, 2/28/20 3,852,505 3,851,630 TransDigm, Inc. bank term loan FRN Ser. E, 3.75%, 5/14/22 2,217,873 2,220,991 Commercial and consumer services (1.2%) Prime Security Services Borrower, LLC bank term loan FRN Ser. B, 4.75%, 5/2/22 2,992,500 3,012,699 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4.00%, 2/19/19 1,659,503 1,668,146 Travelport Finance Luxembourg Sarl bank term loan FRN Ser. B, 5.00%, 9/2/21 4,569,198 4,590,139 Communication services (5.5%) Altice US Finance I Corp. bank term loan FRN Ser. B, 3.75%, 1/25/25 2,000,000 2,005,000 Asurion, LLC bank term loan FRN Ser. B5, 4.75%, 11/3/23 2,500,000 2,516,408 Asurion, LLC bank term loan FRN 8.50%, 3/3/21 2,007,000 2,015,781 Asurion, LLC bank term loan FRN Ser. B1, 5.00%, 5/24/19 552,438 554,706 Asurion, LLC bank term loan FRN Ser. B4, 5.00%, 8/4/22 1,193,919 1,200,784 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3.00%, 7/1/20 1,089,566 1,091,684 Charter Communications Operating, LLC bank term loan FRN Ser. I, 3.50%, 1/24/23 3,980,000 4,009,850 CSC Holdings, LLC bank term loan FRN Ser. B, 3.876%, 9/8/24 3,289,474 3,293,586 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3.75%, 6/30/19 1,839,628 1,769,656 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4.00%, 1/15/20 5,000,000 5,020,835 LTS Buyer, LLC bank term loan FRN Ser. B, 4.00%, 4/13/20 4,353,750 4,348,308 Numericable US, LLC bank term loan FRN Ser. B7, 5.002%, 1/15/24 4,477,500 4,499,888 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3.25%, 3/24/21 3,879,886 3,882,311 WideOpenWest Finance, LLC bank term loan FRN Ser. B, 4.50%, 8/19/23 5,000,000 4,994,445 Zayo Group, LLC bank term loan FRN Ser. B, 3.75%, 5/6/21 1,487,200 1,490,918 Consumer staples (7.1%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4.00%, 2/14/21 4,652,700 4,573,772 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4.50%, 9/15/20 3,561,098 3,500,264 Coty, Inc. bank term loan FRN Ser. B, 3.035%, 10/27/22 1,658,333 1,651,597 Del Monte Foods, Inc. bank term loan FRN 8.25%, 8/18/21 1,000,000 783,333 Del Monte Foods, Inc. bank term loan FRN 4.25%, 2/18/21 2,987,600 2,790,917 Galleria Co. bank term loan FRN Ser. B, 3.75%, 1/26/23 3,333,333 3,341,667 Jacobs Douwe Egberts International BV bank term loan FRN Ser. B, 3.25%, 7/2/22 2,301,387 2,301,387 JBS USA, LLC bank term loan FRN 4.00%, 9/18/22 2,481,250 2,476,082 JBS USA, LLC bank term loan FRN 3.75%, 9/17/20 1,455,000 1,452,272 Landry's, Inc. bank term loan FRN Ser. B, 4.00%, 10/4/23 3,750,000 3,771,094 Libbey Glass, Inc. bank term loan FRN Ser. B, 3.75%, 4/9/21 4,108,547 4,111,969 Maple Holdings Acquistion Corp. bank term loan FRN Ser. B, 5.25%, 3/3/23 3,879,840 3,918,638 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3.75%, 12/12/21 5,899,249 5,929,973 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 9/7/23 6,065,000 6,070,052 Rite Aid Corp. bank term loan FRN 5.75%, 8/21/20 1,900,000 1,905,345 Rite Aid Corp. bank term loan FRN 4.875%, 6/21/21 2,000,000 2,004,500 Yum! Brands, Inc. bank term loan FRN Ser. B, 3.281%, 6/16/23 4,987,500 5,022,413 Energy (2.7%) American Energy-Marcellus, LLC bank term loan FRN 5.25%, 8/4/20 1,850,000 946,584 Chesapeake Energy Corp. bank term loan FRN 8.50%, 8/23/21 5,383,000 5,703,289 EP Energy, LLC bank term loan FRN 9.75%, 6/30/21 2,486,333 2,520,520 MEG Energy Corp. bank term loan FRN Ser. B, 3.75%, 3/31/20 3,986,870 3,717,756 Paragon Offshore Finance Co. bank term loan FRN Ser. B, 5.25%, 7/18/21 4,937,500 1,761,043 Samson Investment Co. bank term loan FRN 6.50%, 9/25/18 (In default) (NON) 4,000,000 880,000 Tervita Corp. bank term loan FRN Ser. B, 6.25%, 5/15/18 1,772,451 1,750,295 Western Refining, Inc. bank term loan FRN Ser. B2, 5.50%, 6/23/23 3,630,900 3,639,977 Entertainment (0.4%) VGD Merger Sub, LLC bank term loan FRN 8.50%, 8/18/24 720,000 726,000 VGD Merger Sub, LLC bank term loan FRN 5.00%, 8/18/23 2,595,000 2,611,759 Financials (3.7%) Alliant Holdings I, LLC bank term loan FRN Ser. B, 4.753%, 8/14/22 3,950,000 3,947,531 Alliant Holdings I, LLC bank term loan FRN Ser. B2, 5.253%, 8/14/22 997,500 1,001,864 Altisource Solutions Sarl bank term loan FRN Ser. B, 4.50%, 12/9/20 4,818,269 4,661,675 Capital Automotive LP bank term loan FRN 6.00%, 4/29/20 2,500,000 2,510,938 ESH Hospitality, Inc. bank term loan FRN Ser. B, 3.75%, 8/30/23 4,140,000 4,169,324 HUB International, Ltd. bank term loan FRN Ser. B, 4.00%, 10/2/20 3,832,028 3,828,438 iStar, Inc. bank term loan FRN Ser. B, 5.50%, 7/1/20 2,992,049 3,025,709 Starwood Property Trust, Inc. bank term loan FRN 3.50%, 4/19/20 3,613,179 3,613,179 USI, Inc./NY bank term loan FRN Ser. B, 4.25%, 12/27/19 2,350,900 2,349,431 Gaming and lottery (5.8%) Amaya Holdings BV bank term loan FRN 5.00%, 8/1/21 2,940,281 2,937,341 American Casino & Entertainment Properties, LLC bank term loan FRN Ser. B, 4.25%, 7/7/22 3,835,805 3,845,395 Boyd Gaming Corp. bank term loan FRN Ser. B2, 3.446%, 9/15/23 2,400,000 2,412,499 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 (In default) (NON) 3,380,313 3,718,344 CBAC Borrower, LLC bank term loan FRN Ser. B, 8.25%, 7/2/20 2,233,125 2,194,045 CCM Merger, Inc. bank term loan FRN Ser. B, 4.50%, 8/9/21 949,769 952,144 CCM Merger, Inc. bank term loan FRN Ser. B, 4.00%, 8/9/21 1,709,717 1,713,991 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 4.25%, 7/23/22 4,937,500 4,960,129 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5.25%, 11/26/19 (Canada) 3,880,000 2,830,641 Golden Nugget, Inc. bank term loan FRN 4.50%, 11/21/19 2,196,246 2,216,836 Golden Nugget, Inc. bank term loan FRN 4.50%, 11/21/19 941,248 950,073 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3.25%, 10/30/20 3,646,875 3,648,698 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6.00%, 10/1/21 7,383,712 7,442,553 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 3,367,798 3,339,734 Yonkers Racing Corp. bank term loan FRN 8.75%, 8/20/20 2,000,000 1,986,250 Health care (10.4%) Acadia Healthcare Co., Inc. bank term loan FRN Ser. B2, 3.75%, 2/16/23 3,473,750 3,471,579 Akorn, Inc. bank term loan FRN Ser. B, 5.25%, 4/16/21 4,776,675 4,812,500 AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4.75%, 8/17/21 3,728,750 3,710,106 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4.00%, 1/27/21 6,401,581 6,024,343 Concordia International Corp. bank term loan FRN Ser. B, 5.25%, 10/21/21 3,974,975 3,319,104 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 5,545,412 5,528,776 Endo Luxembourg Finance Co. I SARL bank term loan FRN Ser. B, 3.75%, 9/25/22 2,992,462 2,973,293 Envision Healthcare Corp. bank term loan FRN Ser. B, 4.25%, 5/25/18 3,907,165 3,908,388 Envision Healthcare Corp./CO bank term loan FRN Ser. B, 3.75%, 11/15/23 5,000,000 5,004,165 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.449%, 2/27/21 3,550,844 3,577,134 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4.50%, 5/3/18 2,618,582 2,577,667 Kinetic Concepts, Inc. bank term loan FRN Ser. F1, 5.00%, 11/4/20 3,795,103 3,719,201 Multiplan, Inc. bank term loan FRN Ser. B, 5.00%, 6/7/23 5,664,092 5,722,755 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 5,379,592 5,256,028 Pharmaceutical Product Development, LLC bank term loan FRN 4.25%, 8/18/22 5,268,313 5,275,994 Pharmaceutical Product Development, LLC bank term loan FRN Ser. B, 4.25%, 8/18/22 1,000,000 1,001,458 Sterigenics-Nordion Holdings, LLC bank term loan FRN Ser. B, 4.25%, 5/15/22 4,950,000 4,931,438 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 3.75%, 3/17/22 3,455,000 3,463,638 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BD, 5.00%, 2/13/19 1,860,845 1,841,849 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 5.25%, 12/11/19 4,110,845 4,070,591 Homebuilding (0.3%) American Builders & Contractors Supply Co., Inc. bank term loan FRN Ser. B, 3.50%, 10/31/23 2,000,000 2,006,666 Leisure (0.6%) Steinway Musical Instruments, Inc. bank term loan FRN 4.75%, 9/19/19 4,817,126 4,636,484 Lodging/Tourism (2.6%) Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 5,237,305 5,237,305 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4.25%, 10/16/20 4,492,213 4,523,097 Diamond Resorts International, Inc. bank term loan FRN Ser. B, 7.00%, 9/2/23 3,790,000 3,745,782 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3.50%, 10/26/20 313,466 314,418 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B2, 3.097%, 10/25/23 3,204,483 3,224,511 MGM Growth Properties Operating Partnership LP bank term loan FRN Ser. B, 4.00%, 4/25/23 2,985,000 2,994,328 Media (1.6%) Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 5,622,573 4,850,875 Nielsen Finance, LLC bank term loan FRN Ser. B3, 2.50%, 10/4/23 3,000,000 3,012,189 Viacom, Inc. bank term loan FRN Ser. B, 4.50%, 10/17/23 4,787,736 4,810,181 Retail (5.3%) Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 6,210,994 5,714,115 Bass Pro Group, LLC bank term loan FRN Ser. B, 5.75%, 11/14/23 3,000,000 2,976,429 Bass Pro Group, LLC bank term loan FRN Ser. B, 4.00%, 6/5/20 3,940,000 3,917,838 Family Tree Escrow, LLC bank term loan FRN Ser. B, 3.063%, 7/6/22 263,939 266,249 J Crew Group, Inc. bank term loan FRN Ser. B, 4.00%, 3/5/21 1,916,987 1,223,676 JC Penny Corp., Inc. bank term loan FRN Ser. B, 5.25%, 6/23/23 2,981,250 2,990,566 Jo-Ann Stores, LLC bank term loan FRN 6.00%, 9/29/23 5,000,000 4,968,750 Leslie's Poolmart, Inc. bank term loan FRN Ser. B, 5.25%, 8/16/23 2,000,000 2,010,000 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 7,241,686 6,561,873 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5.00%, 1/26/23 6,699,375 6,744,971 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 1,823,820 1,691,593 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 2,710,780 2,645,269 Technology (7.5%) Avago Technologies Cayman Finance, Ltd. bank term loan FRN Ser. B3, 3.524%, 2/1/23 3,508,540 3,538,692 Avaya, Inc. bank term loan FRN Ser. B6, 6.50%, 3/31/18 2,114,363 1,845,663 Avaya, Inc. bank term loan FRN Ser. B7, 6.25%, 5/29/20 2,446,925 2,098,238 BMC Software, Inc. bank term loan FRN 5.00%, 9/10/20 4,688,889 4,579,483 CommScope, Inc. bank term loan FRN Ser. B, 3.25%, 12/29/22 3,960,000 3,972,375 Dell International, LLC bank term loan FRN Ser. B, 4.00%, 9/7/23 5,000,000 5,040,625 Diebold, Inc. bank term loan FRN Ser. B, 5.25%, 11/6/23 1,600,000 1,617,000 First Data Corp. bank term loan FRN 3.524%, 3/24/21 4,315,826 4,331,113 First Data Corp. bank term loan FRN Ser. B, 4.272%, 7/10/22 932,953 936,322 Inception Merger Sub, Inc. bank term loan FRN Ser. B, 5.00%, 10/26/23 6,150,000 6,193,929 Infor US, Inc. bank term loan FRN Ser. B5, 3.75%, 6/3/20 6,434,551 6,419,468 Krono's, Inc. bank term loan FRN 9.25%, 11/1/24 1,498,000 1,532,240 Krono's, Inc. bank term loan FRN 5.00%, 11/1/23 4,556,000 4,561,126 Micron Technology, Inc. bank term loan FRN Ser. B, 6.00%, 4/26/22 1,000,000 1,011,000 NXP BV bank term loan FRN Ser. F, 3.50%, 12/7/20 2,000,000 2,005,626 ON Semiconductor Corp. bank term loan FRN Ser. B, 3.25%, 3/31/23 4,500,000 4,521,875 Solera, LLC bank term loan FRN Ser. B, 5.75%, 3/3/23 2,500,000 2,522,570 Syniverse Holdings, Inc. bank term loan FRN 4.00%, 4/23/19 2,368,572 2,119,872 Tire and rubber (0.2%) American Tire Distributors , Inc. bank term loan FRN 5.25%, 9/26/21 1,863,950 1,835,990 Transportation (0.7%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4.25%, 4/28/22 4,825,375 4,772,296 Livingston International, Inc. bank term loan FRN 8.25%, 4/18/20 (Canada) 332,087 302,199 Utilities and power (3.4%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3.00%, 5/3/20 2,322,000 2,294,717 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3.25%, 1/31/22 2,747,828 2,720,350 Dynegy, Inc. bank term loan FRN Ser. C, 5.00%, 6/27/23 3,500,000 3,512,397 Energy Future Intermediate Holding Co., LLC bank term loan FRN 4.25%, 6/30/17 1,761,417 1,768,903 Energy Transfer Equity LP bank term loan FRN Ser. C, 4.042%, 12/2/19 5,570,000 5,568,012 NRG Energy, Inc. bank term loan FRN Ser. B, 3.50%, 6/30/23 5,236,875 5,247,783 Tex Operations Co., LLC bank term loan FRN Ser. B, 5.00%, 8/4/23 3,004,714 3,025,372 Tex Operations Co., LLC bank term loan FRN Ser. C, 5.00%, 8/4/23 685,286 689,997 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 6,830,362 1,989,343 Total senior loans (cost $649,276,117) CORPORATE BONDS AND NOTES (13.8%) (a) Principal amount Value Basic materials (1.4%) ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) $1,288,000 $1,513,400 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 1,600,000 1,734,000 Cemex SAB de CV 144A company guaranty sr. sub. FRN 5.63%, 10/15/18 (Mexico) 1,500,000 1,558,125 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 10/15/19 (Canada) 750,000 754,688 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 679,000 671,361 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 1,000,000 1,132,500 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2.50%, 1/15/19 222,000 220,335 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9.50%, 10/1/20 (Canada) 991,000 1,043,028 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4.875%, 11/15/20 1,000,000 1,027,500 Mercer International, Inc. company guaranty sr. unsec. notes 7.00%, 12/1/19 (Canada) 1,250,000 1,287,500 Capital goods (1.3%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 686,000 759,745 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. FRN 4.156%, 5/15/21 (Ireland) 4,000,000 4,084,993 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 680,000 746,300 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. FRN 4.38%, 7/15/21 3,240,000 3,308,850 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/29/20 1,250,000 1,293,750 Communication services (1.6%) AT&T, Inc. sr. unsec. unsub. FRN 1.768%, 6/30/20 2,000,000 2,001,420 CSC Holdings, LLC sr. unsec. unsub. notes 8.625%, 2/15/19 1,250,000 1,378,125 Digicel, Ltd. 144A sr. unsec. notes 7.00%, 2/15/20 (Jamaica) 1,900,000 1,783,625 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4.25%, 4/1/18 1,062,000 1,083,240 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 1,000,000 1,098,750 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 2,480,000 2,486,200 T-Mobile USA, Inc. company guaranty sr. unsec. bonds 6.542%, 4/28/20 1,500,000 1,548,282 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 1,500,000 1,578,750 Conglomerates (0.2%) General Electric Capital Co. sr. unsec. unsub. FRN Ser. MTN, 1.261%, 5/5/26 2,000,000 1,933,334 Consumer cyclicals (1.6%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 740,000 751,100 CalAtlantic Group, Inc. company guaranty sr. unsec. notes 8.375%, 5/15/18 1,000,000 1,085,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 1,000,000 982,500 Ford Motor Credit Co., LLC sr. unsec. unsub. FRB 1.806%, 11/4/19 2,150,000 2,160,858 General Motors Financial Co., Inc. company guaranty sr. unsec. FRN 2.44%, 1/15/20 2,275,000 2,294,030 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRB 2.94%, 1/15/19 463,000 473,794 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.375%, 11/1/18 2,000,000 2,070,000 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 2,545,000 2,551,363 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 160,000 166,400 Consumer staples (0.6%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.90%, 2/1/19 3,000,000 2,999,958 Hertz Corp. (The) company guaranty sr. unsec. notes 4.25%, 4/1/18 1,298,000 1,294,755 Energy (1.0%) Cenovus Energy, Inc. sr. unsec. notes 5.70%, 10/15/19 (Canada) 1,000,000 1,063,772 CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) (NON) 1,120,500 549,045 Halcon Resources Corp. 144A company guaranty notes 8.625%, 2/1/20 1,470,000 1,499,400 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 700,000 742,000 Shell International Finance BV company guaranty sr. unsec. unsub. FRN 1.352%, 5/11/20 (Netherlands) 2,025,000 2,027,349 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 1,722,000 1,816,710 Financials (4.2%) Ally Financial, Inc. company guaranty sr. unsec. notes 4.75%, 9/10/18 2,000,000 2,055,200 Bank of America Corp. sr. unsec. notes 5.75%, 12/1/17 2,000,000 2,077,900 Barclays PLC sr. unsec. unsub. FRN 2.992%, 8/10/21 (United Kingdom) 2,000,000 2,049,904 CIT Group, Inc. 144A sr. unsec. notes 5.50%, 2/15/19 1,500,000 1,583,438 Citigroup, Inc. sr. unsec. FRN 2.255%, 9/1/23 3,000,000 3,013,425 CNO Financial Group, Inc. sr. unsec. unsub. notes 4.50%, 5/30/20 1,000,000 1,026,250 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRB Ser. GMTN, 2.64%, 10/28/27 3,000,000 3,027,237 iStar, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 7/1/18 (R) 2,000,000 1,985,000 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.90%, perpetual maturity 3,000,000 3,063,750 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. FRN 1.912%, 9/13/21 (Japan) 3,000,000 3,001,923 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. sub. notes 6 1/2s, 8/1/18 1,790,000 1,812,375 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 2,000,000 2,035,000 Royal Bank of Scotland Group PLC sr. unsec. unsub. FRB 1.778%, 3/31/17 (United Kingdom) 1,149,000 1,148,994 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 1,500,000 1,230,000 Wells Fargo & Co. sr. unsec. unsub. FRN 2.175%, 3/4/21 2,000,000 2,045,992 Wells Fargo Bank, NA sr. unsec. FRN Ser. BKNT, 1.622%, 1/22/18 2,000,000 2,011,496 Health care (0.9%) Actavis Funding SCS company guaranty sr. unsec. unsub. FRN 2.10%, 3/12/20 (Luxembourg) 2,000,000 2,029,036 CHS/Community Health Systems, Inc. company guaranty sr. sub. notes 5.125%, 8/15/18 201,000 195,975 Tenet Healthcare Corp. company guaranty sr. FRN 4.35%, 6/15/20 1,805,000 1,805,000 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 1,268,000 1,321,890 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.75%, 8/15/18 1,500,000 1,421,250 Technology (0.4%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 2,000,000 1,742,500 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 (R) 1,235,000 1,299,838 Utilities and power (0.6%) AES Corp./Virginia (The) sr. unsec. FRN 3.842%, 6/1/19 980,000 972,650 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 1,500,000 1,515,000 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 2,000,000 2,019,878 Total corporate bonds and notes (cost $108,725,983) COMMON STOCKS (0.1%) (a) Shares Value Tribune Media Co. Class 1C (F) 591,290 $147,822 Vantage Drilling International (Units) (Cayman Islands) (NON) 5,979 514,194 Total common stocks (cost $572,522) SHORT-TERM INVESTMENTS (10.1%) (a) Shares Value Putnam Short Term Investment Fund 0.50% (AFF) 78,800,235 $78,800,235 Total short-term investments (cost $78,800,235) TOTAL INVESTMENTS Total investments (cost $837,374,857) (b) FORWARD CURRENCY CONTRACTS at 11/30/16 (aggregate face value $2,982,545) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Canadian Dollar Buy 1/18/17 $70,091 $71,747 $(1,656) Canadian Dollar Sell 1/18/17 70,091 71,425 1,334 HSBC Bank USA, National Association Canadian Dollar Buy 1/18/17 104,205 105,013 (808) Canadian Dollar Sell 1/18/17 104,205 106,610 2,405 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/18/17 744,782 761,208 16,426 UBS AG Canadian Dollar Sell 1/18/17 1,824,525 1,866,542 42,017 Total Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2016 through November 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $780,304,347. (b) The aggregate identified cost on a tax basis is $837,432,399, resulting in gross unrealized appreciation and depreciation of $6,431,692 and $21,800,398, respectively, or net unrealized depreciation of $15,368,706. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $41,683,464 $214,099,159 $176,982,388 $211,219 $78,800,235 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $322 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less); such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $322 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $147,822 Energy 514,194 — — Total common stocks — Corporate bonds and notes — 108,046,736 — Senior loans — 634,554,706 — Short-term investments 78,800,235 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $59,718 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $62,182 $2,464 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citibank, N.A. HSBC Bank USA, National Association JPMorgan Chase Bank N.A. UBS AG Total Assets: Forward currency contracts# $1,334 $2,405 $16,426 $42,017 $62,182 Total Assets $1,334 $2,405 $16,426 $42,017 $62,182 Liabilities: Forward currency contracts# 1,656 808 — — 2,464 Total Liabilities $1,656 $808 $— $— $2,464 Total Financial and Derivative Net Assets $(322) $1,597 $16,426 $42,017 $59,718 Total collateral received (pledged)##† $— $— $— $— Net amount $(322) $1,597 $16,426 $42,017 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: January 26, 2017
